ON PETITION FOR PANEL REHEARING
ORDER
PER CURIAM.
Combined petitions for panel rehearing and rehearing en banc were filed by the appellees. A response was invited by the panel and filed by Honeywell International, Inc. That was followed by L-3 Communications Corporation’s Motion for Leave to File a Reply in Support of its Petition for Rehearing.
It Is OrdeRed That:
(1)L-3’s Motion for Leave to File a Reply in Support of its Petition for Rehearing is granted.
(2) Appellees’ petitions for panel rehearing are granted for the limited purposes of revising portions of the discussion of the Invention Secrecy Act and to properly limit the scope of remand.
(3) The previous opinion in this appeal issued February 18, 2010 and reported at Honeywell Int’l, Inc. v. U.S., 596 F.3d 800 (Fed.Cir.2010) is withdrawn and replaced with the revised opinion accompanying this order.
The petitions for rehearing en banc will be circulated to the full court along with a copy of this order.